Exhibit 10.1

 

January 31, 2018

 

Sentinel Energy Services Inc.

1000 Louisiana Street, Suite 3850

Houston, TX 77002

 

Re: Appointment to the Board of Directors of Sentinel Energy Services Inc.

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Sentinel Energy Services Inc., a Cayman Islands exempted company (the
“Company”), and Citigroup Global Markets Inc., Goldman Sachs & Co. LLC and
Credit Suisse Securities (USA) LLC, as representatives (the “Representatives”)
of the several underwriters (the “Underwriters”), relating to the Company’s
underwritten initial public offering (the “Public Offering”), of 34,500,000 of
the Company’s units (including 4,500,000 units purchased to cover
over-allotments) (the “Units”), each comprised of one of the Company’s Class A
Ordinary Shares, par value $0.0001 per share (the “Class A Ordinary Shares”),
and one-third of one warrant (each whole warrant, a “Warrant”). Each Warrant
entitles the holder thereof to purchase one of the Class A Ordinary Shares at a
price of $11.50 per share, subject to adjustment. Certain capitalized terms used
herein are defined in paragraph 9 hereof.

 

The undersigned, who is a member of the Company’s board of directors (the
“Insider”), hereby agrees with the Company as follows:

 

1. The Insider agrees that if the Company seeks shareholder approval of a
proposed Business Combination, then, in connection with such proposed Business
Combination, he shall vote all Founder Shares and any shares acquired by him in
the Public Offering or the secondary public market in favor of such proposed
Business Combination and not redeem any Ordinary Shares owned by him in
connection with such shareholder approval.

 

2. The Insider hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s shareholders in
accordance with the Company’s amended and restated memorandum and articles of
association, the Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Class A Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish Public Shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The Insider agrees to not propose any amendment to the Company’s
amended and restated memorandum and articles of association that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering, unless the Company provides
its Public Shareholders with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes, divided by the number of then
outstanding Offering Shares.

 

The Insider acknowledges that he has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares. The Insider hereby further waives, with respect to any of the
Ordinary Shares held by him, any redemption rights he may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase the Ordinary Shares and in connection with a shareholder vote to amend
the Company’s amended and restated memorandum and articles of association in a
manner that would affect the substance or timing of the Company’s obligation to
redeem 100% of the Company’s public shares if the Company has not consummated a
Business Combination within 24 months from the closing of the Public Offering
(although the Insider and his affiliates shall be entitled to redemption and
liquidation rights with respect to any of the Ordinary Shares (other than the
Founder Shares) they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 



 

 

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, any Units, Class A Ordinary Shares, the
Company’s Class B Ordinary Shares, par value $0.0001 per share (the “Class B
Ordinary Shares” and, together with the Class A Ordinary Shares, the “Ordinary
Shares”), Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, Ordinary Shares, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Class A Ordinary Shares owned by him, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The Insider acknowledges and agrees that, prior to the effective date of
any release or waiver of the restrictions set forth in this paragraph 3 or
paragraph 5 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4. (a) The Insider hereby agrees not to participate in the formation of, or
become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
24 months after the closing of the Public Offering.

 

(b) The Insider hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the Insider of his obligations under paragraphs 1, 2, 3, 4(a), 5(a)
and 5(b) of this Letter Agreement, (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

5. (a) Subject to certain limited exceptions, the Insider agrees not to
Transfer, assign or sell any Founder Shares held by him until one year after the
date of the consummation of a Business Combination or earlier if, subsequent to
a Business Combination, (i) the last sale price of the Class A Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share splits, share
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
consummation of a Business Combination or (ii) the Company consummates a
subsequent liquidation, merger, capital stock exchange or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property (the
“Lock-up”).

 

(b) Subject to certain limited exceptions, the Insider agrees not to Transfer,
assign or sell any Private Placement Warrants or Class A Ordinary Shares
underlying such warrants held by him, until 30 days after the completion of a
Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Class A Ordinary
Shares underlying the Private Placement Warrants or the Founder Shares and that
are held by the Insider or any of his permitted transferees (that have complied
with this paragraph 5(c)) are permitted (a) by gift to members of the Insider’s
immediate family or to a trust, the beneficiary of which is a member of one of
the Insider’s immediate family, an affiliate of such person or to a charitable
organization; (b) by virtue of laws of descent and distribution upon death of
the insider; (c) pursuant to a qualified domestic relations order; (d) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (e) in the event of the Company’s liquidation prior
to the completion of a Business Combination; or (f) in the event of completion
of a liquidation, merger, capital stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (d), these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 



 2 

 

 

6. The Insider’s biographical information furnished to the Company is true and
accurate in all respects and does not omit any material information with respect
to the Insider’s background. The Insider’s questionnaire furnished to the
Company is true and accurate in all respects. The Insider represents and
warrants that he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Insider has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Insider is not currently a defendant in any such criminal
proceeding; and the Insider has never been suspended or expelled from membership
in any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

7. The Insider shall not receive any finder’s fee, reimbursement, consulting
fee, monies in respect of any repayment of a loan or other compensation prior
to, or in connection with any services rendered in order to effectuate the
consummation of the Company’s initial Business Combination (regardless of the
type of transaction that it is). However, the Insider may receive the following
payments, none of which will be made from the proceeds held in the Trust Account
prior to the completion of the initial Business Combination: reimbursement for
any reasonable out-of-pocket expenses related to identifying, investigating,
negotiating and consummating an initial Business Combination.

 

8. The Insider has full right and power, without violating any agreement to
which it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as a director on the board of directors of
the Company.

 

9. As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Founder
Shares” shall mean the Class B Ordinary Shares of the Company held by Sentinel
Management Holdings, LLC (the “Sponsor”), the Company’s independent directors
and any other holder prior to the consummation of the Public Offering and our
Class A Ordinary Shares issued upon automatic conversion thereof at the time of
the Business Combination; (iii) “Private Placement Warrants” shall mean the
warrants to purchase 5,933,333 Class A Ordinary Shares held by the Sponsor; (iv)
“Public Shareholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of, or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

10. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



 3 

 

 

11. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Insider and his successors, heirs and assigns and permitted transferees.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

13. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

14. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by January 31, 2018.

 

[Signature page follows]

 



 4 

 

 

  Sincerely,       /s/ Jon A. Marshall   Jon A. Marshall

 

Acknowledged and Agreed:         SENTINEL ENERGY SERVICES INC.         By: /s/
Kent Jamison   Name: Kent Jamison   Title: Secretary  

 

 

 

 

 

 



[Signature Page to Letter Agreement]

 



 

 